         Case 1:19-cv-11349-AJN Document 12 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    6/11/2020

  Steven Matzura,

                        Plaintiff,
                                                                               19-cv-11349 (AJN)
                 –v–
                                                                                     ORDER
  Rebecca Minkoff, LLC,

                        Defendant.


ALISON J. NATHAN, District Judge:

       Because Defendant has not yet appeared in this action, the Initial Pretrial Conference is

hereby adjourned to July 17, 2020 at 3:45 P.M. If Defendant has still not appeared by that date,

Plaintiff is directed to move for default judgment no later than August 3, 2020 in accordance

with the Undersigned’s Individual Practices in Civil Cases.



       SO ORDERED.

 Dated: June 10, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
